Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 5-12, 14-17, 20-27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2022/0174687 hereafter Kuo) in view of Jo et al. (US 2022/0150748 hereafter Jo). 

For claims 1, 14, 16, 30, Kuo discloses configuring a user equipment (UE) (120 Figure 2) and base station (110 Figure 2 transmitting a UL grant 610 and setting indication 620 Figure 6)  with a first logical channel prioritization (LCP) configuration ( 620 Figure 6 one of plurality of LCP settings [0046]) and a second LCP configuration for a logical channel ([0049] another of a plurality of LCP settings); indicating for the UE (via UL grant [0046]) to use the first LCP configuration ([0049] dynamically selected) for uplink transmissions on the logical channel based on a first condition ([0049] one of different sets of prioritization parameters); and indicating for the UE to use the second LCP configuration ([0049] another of different sets of prioritization parameters) for the uplink transmissions on the logical channel based on a second condition (selected by via UL grant [0046]). 
Kuo (620 Figure 6)  teaches setting an indication for applying a particular LCP configuration and selecting an alternate LCP configuration (330 Figure 3A default LCP setting), but does not explicitly teach applying a first LCP configuration based on a first condition followed by at a second time, indicating the use of a second LCP configuration based on a second condition at different times.
However, Jo, in the same field of transceiving multiple logical channels through LCP, discloses configuring an UE (Figure 15) with a first LCP (configured grant B S1501 Figure 15, associated with a PBR for particular logical channel [0005]) and a second LCP configuration for a logical channel (configured grant A S1501 Figure 15); 
	indicate   at a first time,  (S1507 Figure 15) to use the first LCP configuration (configured grant B) based on a first condition (e.g. assistance information S1505 Figure 15 containing preferred uplink traffic pattern [0237]); and
	indicate at a second time (S1604 Figure 16) to use the second LCP configuration (configured grant A S1605 Figure 16) based on a second condition (assistance information S1602 Figure 16). 

It would have been obvious to one of ordinary skill before the effective filing date to adopt Jo’s teachings of activating two LCP configurations at different times to adapt to uplink traffic patterns [0007-0008]. 

Particularly for claims 1, 16, Kuo discloses memory (720 Figure 7) and at least one processor (710 Figure 7). 

For claims 2, 17, Kuo discloses wherein the first condition and the second condition are based on upper layer protocol states ([0060] LCP settings provided via upper layer signaling e.g. RRC signaling). 

For claims 5, 20, Kuo discloses wherein the first condition and the second condition are based on medium access control (MAC) level conditions ([0043] logical channel prioritization at a MAC layer). 

For claims 6, 21, Kuo discloses wherein the first LCP configuration (Table 1 First) and the second LCP configuration (Table 1 Second) comprise medium access control (MAC) level LCP configurations (e.g. priority of LCH 1,2,3).
For claims 7, 22, Kuo discloses multiple LCP configurations for each logical channel (e.g. Table 1 First and Second LCP setting for LCH 1).

For claims 8, 23, Kuo discloses wherein the first LCP configuration (Table 1) and the second LCP configuration (Table 1) each comprise one or more of: a priority value for the logical channel (priority level 1, 3), a prioritized bit rate for the logical channel (PBR: 256, 128 kbps), or a bucket size duration for the logical channel ([0054] BSD).

For claims 9, 24, Kuo discloses wherein the priority value for the logical channel is a lower value indicating a higher priority level ([0053] 1 being highest) in the first LCP configuration (Table 1 LCH1 priority level: 1) than in the second LCP configuration (Table 1 LCH1 priority level: 2).

For claims 10, 25, Kuo discloses wherein the prioritized bit rate for the logical channel (Table 1 LCH 1) is higher in the first LCP configuration (PBR: 256 kbps) than in the second LCP configuration (PBR: 128 kbps).

For claims 11, 26, Kuo discloses wherein the bucket size duration for the logical channel ([0054] BSD used to determine amount of UL data) is higher in the first LCP configuration than in the second LCP configuration (higher priority level 1 more data [0051]).

For claims 12, 27, Kuo disclose configuring, for the UE, the first LCP configuration and the second LCP configuration in radio resource control (RRC) signaling ([0060] LCP settings provided via RRC signaling), and indicate for the UE to use the first LCP configuration in response to detecting the first condition or the second LCP configuration in medium access control-control element (MAC-CE) in response to detecting the second condition ([0092] enabling/disabling of adaptation e.g. slow start vs steady state carried out via MAC CE control signaling).
Kuo does not explicitly teach the detection  of the two conditions.
Jo more explicitly teach the detection of a change in uplink traffic pattern a first condition (S1505 Figure 15) and a second condition (S1602 Figure 16). 
The reasons to combine Kuo and Jo are the same as claims 1, 14, 16, 30. 
 
For claim 29, Kuo disclose wherein the first indication and the second indication ([0061] predetermined policy) are autonomous determinations at the UE based on UE information ([0061] terminal device to autonomously determine the LCP setting).


Claims 3, 13, 18, 28,  are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of  Jo and further in view of R2-1912845 Nokia “Regarding Fixed LCP Restrictions” 3GPP WG2 #107bis Chongqing 14-18 October 2019 hereafter Nokia-2845.

For claims 3, 18, Kuo teaches a set of LCP settings which sets prioritization parameters but does not teach using a different set of parameters during TCP slow start and steady state. Jo teaches adapting to traffic patterns but not explicitly the conditions during slow start and steady state.
However, Nokia-2845, in the same field of logical channel prioritization discloses  wherein the first condition comprises a slow start phase of a transmission control protocol (TCP) (section 2 slow start stage observation 1) and the second condition comprises a steady state phase of the TCP (section 2 linear stage running full speed).
 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Nokia-2845’s teaching of using slow start to reduce latency when a TCP connection starts and to switch off slow start when the overall system is running full speed [section 2].

For claims 13, 28, Jo teaches the detection of first and second conditions  (see claims 12, 27) but neither Jo nor Kuo explicitly teach TCP slow start and steady state. 

Nokia-2845 in the same field of logical channel prioritization discloses  for the UE to use the first LCP configuration (e.g. Kuo Table 1) in response to the UE detecting the first condition (section 2 slow start) and indicate for the UE to use the second LCP configuration (Kuo Table 1) in response to the UE detecting the second condition (section 2 linear stage).
Reason to combine Kuo with Nokia-2845 are the same as for claims 3 and 18.

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Jo and further in view of Nokia-2845 and further in view of Jacobson et al. “Congestions avoidance and control” Proceedings of SIGCOMM ’88  August 1988 hereafter Jacobson.

For claims 4, 19, neither Kuo/Jo nor Nokia-2845 teaches QUIC or Ethernet conditions. 
Jacobson, in the same field of packet transmission using slow start, teaches dynamic window sizing on congestion [section 1 bullet v] on 10 Mbps Ethernet links.
It would have been obvious to one of ordinary skill before the effective filing date to dynamically adjust the window size of Ethernet packets to control and avoid congestion [title]. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Primary Examiner, Art Unit 2415